FILED
                                  UNITED STATES DISTRICT COURT                                  NOV - 4 2009
                                  FOR THE DISTRICT OF COLUMBIA
                                                                                           Clerk, U.S. District and
                                                                                             Bankruptcy Courts
                                                  )
     Jerome Julius Brown, Sr.,                    )
                                                  )
            Plaintiff,                            )
                                                  )
                    v.                            )
                                                  )
                                                           Civil Action No.        09 2074
     Associate County Attorney                    )
     Brennan C. McCarthy,                         )
                                                  )
            Defendant.                            )
                                                  )


                                        MEMORANDUM OPINION

            This matter is before the Court on its initial review of plaintiffs pro se complaint and

     application for leave to proceed informa pauperis. The Court will grant the in forma pauperis

     application and dismiss the case because the complaint fails to meet the minimal pleading

     requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

            Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

     656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

     complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction

     [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

     Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Oralsky v. CIA, 355

     F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

     notice of the claim being asserted so that they can prepare a responsive answer and an adequate

     defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

     F.R.D. 497, 498 (D.D.C. 1977).




                                                                                                                 .3
\~
        Plaintiff, a resident of Upper Marlboro, Maryland, sues an associate county attorney

presumably for Prince George's County, Maryland. Similar to plaintiffs previous eight

complaints dismissed this year under Rule 8, this complaint consists of one page and a stack of

unexplained attachments. The allegations are incomprehensible and, thus, fail to provide any

notice of a claim and the basis of federal court jurisdiction. Plaintiff is advised that his

persistence in filing such actions will result in this Court restricting his ability to proceed in

forma pauperis. A separate order of dismissal accompanies this Memorandum Opinion.




Date: Octobe.l b, 2009




                                                   2